Title: To George Washington from Brigadier General William Smallwood, 7 June 1778
From: Smallwood, William
To: Washington, George


                    
                        Dear Sir,
                        Goshen [Pa.] 7th June 1778
                    
                    The Horse you required are forwarded, the troops ariv’d here last Night, and I hoped to have had the pleasure of seeing you in Camp to day, but the weather proving very wet, will Delay our getting up ’till Tomorrow—Capt. Lansdale has just return’d & also Mr Thornton, you’l observe below the Number of Ships, and where Anchored, they bring Intelligence of; which I believe may be depended on, as Capt. Walker an experienced Seaman was sent below to make discoveries, who has been very particular, & his account nearly Corresponds with a Captain Dashiells of Maryland, who was taken prisoner some time ago and carried into New york, and was intended to be carried into Philada, but they were pleasd to set him on shore yesterday near Chester, he came up thro’ the fleet, and says there are about two Hundred sail at the Station discribed by Capt. walker, & that he understood there were not more than twenty five sail above the Cheveaux du frize, which were expected to pass thro’ last Night, both he & Walker agree there were no effective Soldiery on board the fleet, Dashiell informs they have had a small reinforcement at New York, & that there are at least six or Seven Hundred Sail of Vessells there inclusive of Sloops & Schoon⟨ers⟩ and from what he could learn, they propose shipping their sic⟨k,⟩ Invalids, women, heavy Artillery, Stores & Baggage to New york, and Marching the Army thither through the Jersey’s, that they will move in two days at farthest, & that there were upwards of a Hundred Sail before he left new York ordered down to Amboy where they now lye.
                    The Tryton a 64 Commadore Elliot is just arri⟨ved⟩ and anchored off New Castle yesterday, where she Saluted the Admiral with fifteen Guns, who returned the Salute with Eleven, he in⟨mutilated⟩ that Lord Amherst, Carlisle, Mr Jackson & William Eden Esqr. (brother of the late Governor Eden) who are joint Commissione⟨rs⟩ with Lord Howe Came Passengers in the Tryton, this Account is also confirmed by a deserter who left them off reedy Island on the 5th Inst., he is one of our people and lately taken at Sea. I have the Honor to remain with great regard your Excellency’s most Obdt & Very Hble Servt
                    
                        W. Smallwood
                    
                    
                        
                            
                                At New Castle
                                2—64 Gun Ships
                            
                            
                                
                                1—40 Do
                            
                            
                                
                                4 Frigates
                            
                            
                                
                                5 Transports
                            
                            
                                
                                10 Sloops & Schooners
                            
                        
                        in the ⟨lake⟩ between New Castle & Reedy point 10 Sail of Ships & small craft At Reedy Island about 90 large Ships, 20 Briggs, 25 Sloops &  Schooners & 1 frigate Between the Cheveaux du frize & Chester 37 sail mostly transports At Chester—1—22 Gun Frigate Greyhound Off Marcus Hook 7 Sail, three of which are transports the others of force Some few passing through the Cheveaux du frize & the whole expected to get through yesterday Evening—of which there was not more than twenty five sail above the Cheveaux du frize.
                    
                